COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                                NO. 02-13-00164-CV

IN THE INTEREST OF A.I.T-A. AND
D.C.T-A.

                                     ----------

          FROM THE 233RD DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION 1

                                     ----------


      Appellants C.A-T. and S.T. (Mother and Father respectively; collectively,

the parents) appeal from the trial court’s order terminating their parental

relationship with A.I.T-A. and D.C.T-A. (Daughter and Son respectively;

collectively, the children) and naming the paternal grandmother (Grandmother)

as sole managing conservator (SMC) and the maternal grandmother (Grandma)

as possessory conservator (PC). In six issues, the parents challenge the legal

and factual sufficiency of the evidence supporting the trial court’s best interest


      1
       See Tex. R. App. 47.4.
finding and the trial court’s findings on the termination grounds of dangerous

environment, failure to support, and use of a controlled substance; alternatively

challenge the legal and factual sufficiency of the evidence supporting the

appointment of Grandmother as SMC and Grandma as PC; and contend that the

trial court abused its discretion by awarding $30,000 in attorney’s fees from the

parents to Grandmother’s trial counsel. Because we hold that the evidence is

legally and factually sufficient to support termination and that the trial court’s

award of attorney’s fees to Grandmother’s trial counsel and against the parents

was not an abuse of discretion, we affirm the trial court’s judgment.

Background Facts

      In April 2009, Grandmother and her husband (Grandfather; collectively

Grandparents) filed suit for conservatorship and child support, and Grandma

intervened for possession and access. According to Grandmother’s affidavit in

support of Grandparents’ original petition for joint managing conservatorship,

when Mother was pregnant with Daughter, who was born in June 2006, Father

held a gun to Mother’s stomach and threatened to kill her. In late March 2009,

Grandmother further alleged, he held a hammer and threatened to kill Mother in

the children’s presence.    In early April 2009, before Grandparents filed their

petition, the Texas Department of Family and Protective Services (TDFPS) had

removed the children from their parents because of the parents’ domestic

violence issues and crystal methamphetamine use and placed the children with

Grandparents.


                                         2
      In April 2009, Grandparents and Grandma were named temporary joint

managing conservators (JMCs), with Grandparents given the right to designate

the children’s primary residence.   Grandma was awarded possession of the

children according to the standard possession order, and the parents were

awarded separate, limited weekly visitation supervised by their respective

mothers. The parents were each ordered to pay Grandparents $50 monthly in

child support.

      In September 2011, Grandma moved for drug screening of all adult parties

involved—Grandparents, Grandma, and the parents—and alleged that Father

had moved in with Grandparents and was still “abusing illegal substances along

with certain members of his family.” Also in September 2011, Grandma filed a

“motion to clarify agreed temporary orders,” in which she requested that the

parents be ordered to immediately undergo hair follicle testing and to submit to

future random hair follicle testing. In November 2011, pursuant to Grandparents’

and Grandma’s agreement, the trial court ordered drug testing of Grandparents.

Both those drug tests came back positive for hydrocodone, for which

Grandmother, but not Grandfather, had a prescription. The trial court later found

that Grandfather had no biological relationship with the children. Grandfather

nonsuited his claims.

      On May 24, 2012, Grandmother filed an original petition to terminate the

parent-child relationship between the children and their parents. Grandmother

sought to be continued as the children’s JMC with the exclusive right to


                                       3
determine their primary residence and also pled for attorney’s fees, expenses,

and costs from Grandma and the parents. On June 13, 2012, Mother filed her

pro se answer opposing the petition from jail. Grandma filed a general denial

and a request that Grandmother pay reasonable attorney’s fees, expenses, and

costs. Grandma also filed a counterpetition to terminate, seeking that she and

Grandmother be continued as JMCs but that she, not Grandmother, have the

exclusive right to designate the primary residence of the children.          Grandma

again pled for Grandmother to pay reasonable attorney’s fees, expenses, and

costs.     On March 6, 2013, Grandma filed her second amended petition in

intervention, seeking to be named a JMC along with Grandparents and to have

possession or access of the children under an expanded standard possession

order.      She also requested that the parents be appointed “possessory

conservators with supervised visitation only if deemed in the child[ren]’s best

interest for their safety and welfare or with no visitation at the present time if

deemed appropriate considering the current circumstances.”               This petition

contains no request for attorney’s fees.

         After the March 18, 2013 trial, the trial court issued a letter announcing the

trial court’s rendition terminating the parent-child relationships between the

children and the parents, appointing Grandmother as SMC, appointing Grandma

as PC with the same possession schedule that she had been enjoying since

November 11, 2011 (six hours on every first, third, and fifth weekends), and

admonishing Grandma that “permitting the association of the children with


                                            4
[Father] and/or [Mother] will be considered an objective act of bad faith and

conduct that is contrary to the best interest of the children.”

      The “Final Order Granting Termination of Parental Rights and Final Order

on Suit Affecting the Parent Child Relationship” contains those rulings from the

rendition. Additionally in the decree, the trial court found that the parents

      knowingly placed or knowingly allowed the children to remain in
      conditions or surroundings that endanger[ed] the physical or
      emotional well-being of the children. In addition they have failed to
      support the children in accordance with his or her ability during a
      period of one year ending within six months of the date of the filing
      of the petition. Further, the parents have used a controlled
      substance (as defined by chapter 481 of the Texas Health and
      Safety Code) in a manner that endangered the health or safety of
      the children and failed to complete a court-ordered substance abuse
      treatment program[.]

      The trial court also found that termination of the parent-child relationships

between the parents and children was in the children’s best interest. Finally, the

trial court additionally found that


      •      Grandmother’s attorney “incurred attorney’s fees and costs . . . in the
             total amount of $30,000.00”;

      •      the attorney’s “fees are a reasonable and customary fee for an
             attorney” with Grandmother’s attorney’s “experience practicing in
             Tarrant County, Texas”;

      •      Grandmother’s attorney’s “services were for the benefit of the
             children . . . and were reasonable and necessary to protect the
             emotional and physical welfare of the children”; and

      •      Grandmother’s attorney “is entitled to recover from [Father and
             Mother] jointly and severally $30,000.00 over and against the
             Respondents herein, the amount shall include interest from March
             21, 2013, for such fees, costs and expenses.”


                                          5
Endangerment Evidence

      In their first issue, the parents contend that the evidence is legally and

factually insufficient to support the trial court’s finding that they knowingly placed

or knowingly allowed the children to remain in conditions or surroundings that

endangered their physical or emotional well-being. 2 As we have explained in

previous cases,

             Endangerment means to expose to loss or injury, to
      jeopardize. The trial court may order termination of the parent-child
      relationship if it finds by clear and convincing evidence that the
      parent has knowingly placed or knowingly allowed the child to
      remain in conditions or surroundings that endanger the physical or
      emotional well-being of the child. Under subsection (D), it is
      necessary to examine evidence related to the environment of the
      child to determine if the environment was the source of
      endangerment to the child’s physical or emotional well-being.
      Conduct of a parent in the home can create an environment that
      endangers the physical and emotional well-being of a child. 3

Specifically, a parent’s abusive or violent conduct may produce an endangering

environment. 4 Likewise, illegal drug use and related criminal activity will also




      2
       See Tex. Fam. Code Ann. § 161.001(1)(D) (West Supp. 2013).
      3
       In re J.W., No. 02-08-00211-CV, 2009 WL 806865, at *4 (Tex. App.—Fort
Worth Mar. 26, 2009, no pet.) (mem. op.) (citations omitted); see also In re
I.C.W., No. 02-12-00226-CV, 2013 WL 173746, at *3 (Tex. App.—Fort Worth
Jan. 17, 2013, no pet.) (mem. op.).
      4
     I.C.W., 2013 WL 173746, at *3; In re J.T.G., 121 S.W.3d 117, 125 (Tex.
App.—Fort Worth 2003, no pet.).


                                          6
support a finding that the children’s surroundings endanger their physical or

emotional well-being. 5 Finally,

      [a]n environment which routinely subjects a child to the probability
      that she will be left alone because her parents are once again jailed,
      whether because of the continued violation of probationary
      conditions or because of a new offense growing out of a continued
      use of illegal drugs, or because the parents are once again
      committed to a rehabilitation program, endangers both the physical
      and emotional well-being of a child. 6

      Grandparents, Grandma, the parents, and Grandmother’s trial counsel

testified at the bench trial. Additionally, Grandmother’s trial counsel read the

parents’ deemed admissions into the record, 7 and Mother’s written answers to

the requests for admission and interrogatories were admitted with no objection. 8

      Grandmother testified that she originally filed the conservatorship case in

April 2009 because

      CPS came to the house to do some drug testing on [the parents],
      and she admitted and he tested positive. And so when [the CPS

      5
       I.C.W., 2013 WL 173746, at *3; J.T.G., 121 S.W.3d at 125.
      6
       I.C.W., 2013 WL 173746, at *3.
      7
       See Tex. R. Civ. P. 198.2(c) (providing if response is untimely served,
request is considered admitted without court order), 198.3 (providing “[a] matter
admitted under this rule is conclusively established as to the party making the
admission” absent exceptions not present here); Marshall v. Vise, 767 S.W.2d
699, 700 (Tex. 1989) (holding unanswered requests for admissions are
automatically deemed admitted unless court on motion permits withdrawal or
amendment; once admitted, admission is judicial admission, whether deemed or
otherwise).
      8
     See Marshall, 767 S.W.2d at 700 (holding party waives right to rely on
deemed admissions by failing to object to introduction of contrary evidence).


                                        7
      investigator] was leaving, she said that—you know, I asked her,
      [“]So what do we do now since they flunked their[—?”] And she
      said, [“]Well, you have to go to court to get the children, to have—
      you know, so they won’t go to foster care or somewhere else.[”]

      Grandmother also testified that the couple’s domestic violence in their

home, about which she learned from CPS, likewise precipitated her filing suit.

Grandmother stated at trial that she believed that the “children were in physically

and emotionally harmful environments” when in the possession of Father and

Mother.

      Grandmother testified that she decided to file the May 2012 termination

petition quickly “after that final [conservatorship] trial” when “[Mother and Father]

flunked that drug test and they admitted it.” The “final” trial on conservatorship,

according to Grandma, took place in November 2011. Grandmother testified that

she wanted Father’s parental rights terminated, that that decision was hard for

her, and that she loved her son but “just wish[ed] he’d ma[d]e better choices.”

      Mother’s and Father’s deemed admissions state that they both used illegal

drugs, abused alcohol, and were imprisoned during the twenty-four months

preceding their answers; Grandmother’s trial counsel told the court that the

discovery had been received by the parents on September 5, 2012 and was

therefore due October 4, 2012. In Mother’s written answers to the requests for

admissions, which were admitted without objection, 9 she denied that she and

Father had abused alcohol within the last twenty-four months. She admitted in

      9
       See id.


                                         8
those written answers, however, that within the last twenty-four months, she and

Father had used illegal drugs and had been incarcerated. In the answers to her

interrogatories, also admitted in evidence with no objection, Mother similarly

admitted to using methamphetamine “on[and] off [in] 2010–2011 occas[]ionally.”

        On May 21, 2012, Mother informed the court that she was in jail and had

been since mid-April 2012.

        In her testimony, Mother admitted that she had testified in the earlier

conservatorship trial in late 2011 that she was still using methamphetamine. She

further admitted to having been arrested in September 2011 for possession of

methamphetamine of less than one gram and again in April 2012 for a

community supervision violation related to that offense. Mother testified that she

served about four and one-half months in jail after her community supervision

violation. Mother testified that she completed intensive day treatment while she

was incarcerated and that she completed six months of aftercare treatment after

her release from jail. She admitted that she was currently wearing a drug patch

that the community supervision office checked every ten days. She denied that

her past drug test “stalls,” in which she was allegedly unable to provide a urine

sample and which were violations of her community supervision conditions, were

also drug test failures. Mother testified that she had been in drug treatment three

or four times, that she had been sober eleven months, and that she went to

Alcoholics Anonymous (AA) and Narcotics Anonymous (NA) meetings twice a

week.


                                        9
      Mother also admitted that she and Father had had a “series of domestic

violence issues” but insisted that that was in their “past.” She remembered that

the trial court had instructed her to stay away from Father but admitted that she

had not done so. She further admitted to having gone to a bar/grill with him

about three weeks before trial, having argued with him, and having left the bar on

her own. She denied having a physical altercation with him.

      Father admitted at trial that he had a history of domestic violence, that the

children were present “[a] couple times” when it occurred, and that that exposure

was not “good for” them. Father further admitted that he was at a bar with

Mother about a month before trial and that they argued. He denied that the

argument was violent. He testified that he had not had alcohol for “a few months”

and denied that either he or Mother drank alcohol at the bar.

      Father also admitted that he went to jail for traffic warrants for a period of

about eight days on the same day that Mother was arrested for the possession of

methamphetamine, and he further admitted that it is difficult to “be a father to kids

when you’re in and out of jail.” Grandmother said that the parents had never

stopped using drugs during the pendency of the case.

      The trial court therefore heard evidence of domestic violence in the

children’s presence, recurrent drug abuse, alcohol abuse, drug relapses, and

incarceration of both parents, at least once during the same period. The trial

court further heard that Mother had ignored the trial court’s advice to stay away

from Father, that the two had argued publicly in a bar/grill three weeks before


                                         10
trial, and that the argument resulted in Mother leaving the bar/grill alone.

Reviewing all the evidence in the light most favorable to the finding and

judgment, 10 we hold that the trial court could have reasonably formed a firm

conviction or belief that the parents knowingly placed or knowingly allowed the

children to remain in conditions or surroundings which endangered their physical

and emotional well-being, and we therefore hold the evidence legally sufficient to

support the trial court’s endangerment finding. 11 Reviewing all the evidence with

appropriate deference to the factfinder, 12 we hold that the trial court likewise

could have reasonably formed a firm conviction or belief that Mother and Father

knowingly placed or knowingly allowed the children to remain in conditions or

surroundings which endangered their physical and emotional well-being, and we

therefore further hold the evidence factually sufficient to support the trial court’s

endangerment finding. 13 We overrule the parents’ first issue.

Best Interest Evidence

      In the parents’ fourth issue, they contend that the evidence is legally and

factually insufficient to support the trial court’s finding that termination of the



      10
        See In re J.P.B., 180 S.W.3d 570, 573–74 (Tex. 2005).
      11
        See Tex. Fam. Code Ann. § 161.001(1)(D).
      12
       See In re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006); In re C.H., 89
S.W.3d 17, 28 (Tex. 2002).
      13
        See Tex. Fam. Code Ann. § 161.001(1)(D).


                                         11
parent-child relationship is in the children’s best interest. The above evidence on

endangerment is also relevant to a best interest determination. 14

      In addition to the deemed findings discussed above on the endangerment

issue, the following facts were also deemed admitted against the parents

because of their failure to timely answer Grandmother’s requests for

admissions: 15

•     that termination of the parents’ rights would be in the children’s best
      interest;

•     that either parent having primary custody of the children would not be in
      their best interest;

•     that removing the children from Grandmother’s primary possession would
      emotionally harm them;

•     that remaining with Grandmother would be in the children’s best interest;

•     that Grandmother should continue to be the person determining the
      children’s primary residence and making their educational and medical
      decisions;

•     that the children had said that they want to live with Grandmother;

•     that the parents had not had unsupervised visits with the children for three
      years before the discovery deadline;

•     that the parents had not been to any medical or dental appointments for
      the children in the last three years before the discovery deadline;


      14
        See C.H., 89 S.W.3d at 28.
      15
        While answers constituting admissions of law are not binding on a court,
a request for admission may properly ask a party to apply the law to a set of
facts. See Tex. R. Civ. P. 198.1; Duong v. Bank One, N.A., 169 S.W.3d 246, 251
(Tex. App.—Fort Worth 2005, no pet.). The parents cite no authority for their
contention that whether termination is in a child’s best interest is legal issue.


                                        12
•     that the parents had not attended any parent-teacher conferences or
      visited the children’s school in the last three calendar years;

•     that Grandmother had financially supported the children with no help from
      the parents for at least the last twenty-four months preceding the discovery
      deadline;

•     that the parents had provided no financial support for the children as child
      support in the last twenty-four months before the discovery deadline;

•     that the parents had not provided medical insurance for the children for the
      last three years before the discovery deadline; and

•     that the parents had provided no clothing for the children in the twenty-four
      months preceding the discovery deadline.

      In her written answers to the requests for admissions that were admitted

into evidence without objection, Mother denied that

•     the children had expressed a desire to live with Grandmother;

•     the children’s best interest would be to remain in Grandmother’s
      possession;

•     it would emotionally harm the children to be removed from Grandmother’s
      primary possession;

•     Grandmother should remain the person responsible for determining the
      children’s primary residence and making their educational and medical
      decisions;

•     it was not in the children’s best interest to be in the parents’ primary
      custody;

•     it was in the children’s best interest for the parents’ parental rights to be
      terminated;

•     Grandmother had provided financial support for the children without the
      parents’ assistance for at least the last twenty-four months before the
      discovery deadline;

•     Mother had failed to pay child support for at least the last twenty-four
      months before the discovery deadline; and


                                       13
•     the parents had not provided any clothing for the children within the last
      twenty-four months or medical insurance for the last three years preceding
      the discovery deadline.

      Mother also contended in her answers to the requests for admissions that

the reasons that the parents had not attended any medical or dental

appointments or parent-teacher conferences or visited the school were that

Grandmother did not tell the parents about the appointments and that Mother

believed that the court order prohibited the parents from going to the

appointments or the school. We note that no order in the clerk’s record contains

such provisions; the orders do consistently require that all visits (excluding

telephone visits) between the parents and the children be supervised by

Grandparents, Grandma, or some “other competent designated adult.”

      In her answers to the interrogatories, Mother stated that she did “not feel

[that she] need[ed] to be supervised with [her] own children” and that she did not

believe her parental “rights should be terminated at all.” She wrote, “I deserve

my kids[.] They are MY kids. And I am a good mom. I have made mistakes.

But do not anymore.” Additionally, Mother answered that she should be the

children’s JMC with the exclusive right to designate their primary residence

“[b]ecause [she is] their mother.”

      Mother further answered in the interrogatories that only she and Father

should have possession of and access to the children and that Grandmother

should not be appointed SMC because Mother “fe[lt Grandmother] ha[d the]

children under p[hys]ical [and] mostly emotional harm.” Mother further opined


                                       14
that both children needed counseling “due to their living conditions.”         She

answered that she did “not know” any information about the children’s

extracurricular activities because Grandmother “d[id] not share any information

with [her] about [the] children.”      Mother contended in her answers that

Grandmother denied her “any kind of contact to [the] children” and called her

“foul names.”

      Mother further answered that “[w]hoever ha[d] the[ children] should provide

[health insurance] for them.”

      Our review of the record yields no copy of the TDFPS service plan for the

parents in the clerk’s record or exhibits, but we note that it was alluded to in the

clerk’s record.   Mother completed Community Addiction Treatment Services

(CATS) in August 2009, systematic training for effective parenting (STEP) in

August 2009, and anger management and chemical dependency group

treatment in September 2009.        She also attended individual and couples

counseling with Positive Influences, which she had begun in March 2009, and

completed her psychological evaluation. Again, though, Mother admitting using

methamphetamine in 2010 and 2011 and being arrested for possessing it in

September 2011, all of which followed her completion of or participation in these

services.

      While in jail during the months of June through August 2012 for her

community supervision violations regarding multiple stalled drug tests, Mother

was diagnosed with amphetamine dependence and completed the ninety-day


                                        15
intensive outpatient portion of the intensive day treatment program offered by the

community supervision department. By February 14, 2013, she had satisfactorily

completed both the intensive day treatment program and the six months of

aftercare treatment. She testified that she had been sober eleven months and

attended NA and AA twice a week.

      Father was progressing well in CATS as of September 2009, having

completed fifteen of twenty-four classes; lacked only one parenting class; and

had scheduled his psychological evaluation. He too participated in individual and

couples counseling at Positive Influences. He had also obtained employment

and applied for housing. There is no indication in the record whether Father

completed any of those services. Both parents had negative drug tests in the

period of June–September 2009.

      Father completed the anger control program of Opportunities Counseling

Center on January 9, 2013.

      Although each parent had been ordered to pay $50 per month of child

support to Grandmother with the first temporary order signed in April 2009, the

parents complied with that order only rarely. The child support record admitted

with no objection shows that Mother made only eight $50 payments and one $40

payment during the period of almost four years from the date child support was

imposed through the date of the March 2013 trial. Mother admitted that she last

made a payment on February 23, 2011 and that her family provided a June 8,

2012 payment to “help [her] out” while she was in jail and not working. She


                                       16
conceded that more than a year passed between her February 23, 2011 payment

and the May 2012 filing of the petition to terminate. Mother admitted that she

had had plenty of time from her date of release from jail—August 23, 2012—to

make child support payments. Mother pointed to her incarceration, lack of job

stability, and fixed income as bases for her failure to pay child support as

ordered. She admitted that she had been a Subway employee since December

21, 2012.

      Father admitted to making no child support payment until the Friday before

trial, when he paid $50, but he testified that he and his father “would help

[Grandmother] out when she needed help with the kids.”

      Mother also testified,

             I love my kids very much, I do, and I’ve made a lot of bad
      choices, which is very clear to everybody in this courtroom, but I
      don’t think it’s that clear that I do care and love my children more
      than anything and I do want what’s best for them, and I’m asking this
      Court to please not terminate my rights and allow me to keep
      proving myself to y’all and to the Court to be able to, one day, have
      a great relationship with my children and maybe possibly have them
      back.

            And that’s pretty much all I’ve got.

      Father was originally very appreciative of Grandmother’s helping out and

taking care of the children, but by the trial, he no longer believed that she acted

in the children’s best interest. He explained, “[M]y mother told me if I got my life

straight and got a job, was sober, clean, and had a job and house and everything

for the kids, she would not mind handing me my kids back.”



                                        17
      Father further testified,

             I would just like to express to the Court and everybody here, I
      am a good father. I have made bad mistakes, but everybody makes
      mistakes in life. I have matured highly in the past year. I have got a
      job. . . . I’ve just matured a lot. . . . I’m going to classes, anger
      management classes, BIP classes, all types of maturing stuff for
      myself, for the best interest of my kids, because I do want my
      children back one day and I want to be there to provide for my kids
      for the rest of their life, and I just . . . think [Grandmother] and even
      [Grandfather] . . . know me and they know I love my kids very much
      and they know my kids love me very much. And I’ve done what my
      mother has actually asked me before to do, which is get a job, be
      clean, and live right, and I’ve done that . . . .

      That’s all I have.

      Grandmother testified that the children were doing well in her home.

Daughter was making “straight As” in first grade at a neighborhood elementary

school. Son had been in pre-K three hours each school day, but Grandmother

withdrew him because of a conflict with her work hours. Grandfather took care of

Son during Grandmother’s work hours. Grandfather generally worked different

hours than Grandmother. Additionally, Grandmother’s daughter also watched

Son when Grandparents were unavailable.           Grandmother admitted that her

daughter might have had a drug problem years ago but denied a recent problem.

      When asked about her own use of prescribed hydrocodone, Grandmother

explained that she took the medicine when her Achilles heel was inflamed.

Grandmother testified that she would take hydrocodone “out of necessity” but

was not addicted to it.     Grandmother admitted that Grandfather also tested

positive for hydrocodone on the court-ordered drug test, that he did not have a



                                         18
prescription for the medicine at the time of the test, and that he had taken her

hydrocodone without a prescription. Grandmother further testified that she had

shared her prescription medicine with Grandfather when he was in pain. She

stated that after Grandfather failed the drug test, they found out that it was not a

good idea for her to share her prescription medication with him.

      Grandfather admitted that he had used hydrocodone without a prescription

while the children were living in his home and that he had nonsuited his claims

after the drug test came back positive. Grandfather also testified that he loves

the children and has “contributed [his] share” to financially supporting the

children.

      Grandmother testified that she had never “really received any substantial

child support from” the parents, which had made life even more difficult.

Grandmother stated that she works “[part-time] for a lady—[doing] a lot of things

for her, [from] bookkeeping, to cleaning, to managing her apartments” and that

Grandfather manages a grocery store. She testified that they are not wealthy.

Grandmother admitted that the litigation had cost a lot and had “substantially

altered” her retirement plans.

      Grandmother initially stated that the children had not visited with the

parents while in her possession but later admitted that Father had visited the

children while under her supervision. Grandmother also testified that the children

had seen their parents while in Grandma’s possession and knew information

about the court case that Grandma and Mother had told them. Grandmother had


                                        19
not discussed the court case or trial with the children and believed that the

knowledge caused them undue stress. Grandmother testified that Daughter had

been very emotional and that Son had stated that he did not want to have to

leave his home. She testified that the children were scared of leaving their home

because they were “used to” Grandparents.

      Grandmother testified that she should have the exclusive right to make

medical decisions and education decisions because she primarily had

possession of the children. Grandmother expressed concern that even if the

parents’ rights were terminated, Grandma would still allow them to visit the

children during her periods of possession, and Grandmother did not believe

those visits would be in the children’s best interest.

      Grandmother further testified that she had lived at her current home for six

years and had no plans to move.

      Grandmother also testified that the children recognized Grandfather and

her as their parents and called them Pawpaw and Mom respectively, even

though she had told them that she is their grandmother. Grandmother testified

that she loves the children “like they were [her] own,” that       they will never

“want . . . for anything,” that she and Grandfather “just want the best for them,”

and that she believes termination of the parents’ parental rights is best for the

children.

      Grandmother admitted that she had told Father “when [he] was staying

with [her] that if [he] kept [his] nose clean and stayed sober, got a job and lived


                                         20
right, that [she] would give [him his] kids back.” Grandmother testified that she

had told both parents “[t]hat if they got their—got off of the drugs and did the right

thing, that they could have their children back,” but she stated that by the time of

trial, they had still not done so.

      Grandmother also admitted that she and Grandma do not get along.

Nevertheless, Grandmother testified that she believes that it is in the children’s

best interest to have a relationship with Grandma.

      Grandma testified that some of the pick-ups and drop-offs of the children

had not gone smoothly because Grandmother was argumentative, resistant, or

abrasive, and Grandma felt threatened. Grandma also stated that

             [t]he children have expressed that they can only say certain
      things to their grandmother because she gets mad at them and she
      puts them in time-out when she gets mad at them. So they—they
      feel they can only share certain things with her.

      Grandma also testified that the children had told her many times that they

wanted to “go home,” meaning to her house or to their parents’ home, not

Grandmother’s. Grandma further testified that she did not think that completely

excluding the parents from the children’s lives would be in their best interest

because it would traumatize them not to ever be able to

      see their parents because, yes, they do—they do love their parents
      very much, and their parents love them very much, and given the
      new situation, the new stake in life right now and all the
      accomplishments, it is a wonderful, positive experience.

      They relate well to their parents and, most certainly, their parents
      have their best interest at heart.



                                         21
      On cross-examination, Grandma confirmed her statement that the parents

had the children’s best interest in their heart but stated that she did not so believe

when the parents were doing methamphetamine in front of the children or when

domestic violence between them occurred in front of the children.           Grandma

testified that absent a court order prohibiting the parents from being around the

children, she would allow such visits as long as the parents were not using drugs.

      The trial court heard conflicting evidence about where the children wanted

to live but heard no evidence about where either parent was living. On the other

hand, Grandmother had been in the same home for six years and had no plan to

move; the children had therefore been in the same home with her for almost four

years and could look forward to the same stable home in the future. The children

are obviously bonded with all the adult parties, but the evidence indicates that

they called Grandmother “Mom” of their own volition. There was no evidence

about any special needs, other than Mother’s contention that the children needed

counseling.

      The parents’ fairly recent drug use and confinement in jail after TDFPS had

already removed their children, as well as Mother’s relapses even after three or

four stints in rehab, provide some indication of the emotional and physical danger

to the children in their parents’ care, as does the parents’ failure to take even a

token responsibility for supporting the children or to take any independent

interest in their lives during the long removal. While the evidence concerning




                                         22
Grandfather’s use of Grandmother’s hydrocodone shows a lack of judgment,

there was no evidence that Grandparents had any addiction issues.

      The parents’ own words indicate that they were not ready for the children

to be returned to them at the end of trial, and there was no evidence about the

parents’ plans for the children. Grandmother, on the other hand, discussed the

children’s schooling, Son’s care providers, how she and Grandfather provide for

the children financially, and her belief that Grandma and the children should

maintain contact, even though Grandmother and Grandma do not get along,

because that contact benefits the children.

      Viewing all the evidence in the light most favorable to the finding and

judgment and considering the nonexclusive Holley factors, we hold that the trial

court could have reasonably formed a firm conviction or belief that termination of

the parental relationship between the parents and the children was in the

children’s best interest, and we therefore hold the evidence legally sufficient to

support the trial court’s best interest finding. 16   Similarly, reviewing all the

evidence with appropriate deference to the factfinder, we hold that the trial court

could have reasonably formed a firm conviction or belief that termination of the

parental relationship between the parents and the children is in the children’s




      16
       See Tex. Fam. Code Ann. § 161.001(2) (West Supp. 2013); J.P.B., 180
S.W.3d at 573–74; C.H., 89 S.W.3d at 27; Holley v. Adams, 544 S.W.2d 367,
371–72 (Tex. 1976).


                                        23
best interest, and we therefore hold that the evidence is factually sufficient to

support the best interest finding. 17 We overrule the parents’ fourth issue.

Issues Not Reached

         Because a best interest finding and a finding of only one ground alleged

under section 161.001(1) of the family code are sufficient to support a judgment

of termination, 18 we do not reach the parents’ second and third issues, 19 which

challenge the findings under subsections (F) and (P). 20 Because we have upheld

the trial court’s termination of the parent-child relationship, we also do not reach

the parents’ conditional fifth issue, which challenges the appointment of

Grandmother as SMC and Grandma as PC had we reversed the termination

order. 21

Attorney’s Fees

         In their sixth issue, the parents contend that the trial court abused its

discretion by awarding $30,000 to Grandmother’s trial counsel and against them.

They seem to argue both sufficiency grounds and segregation grounds, stating,

         17
        See Tex. Fam. Code Ann. § 161.001(2); H.R.M., 209 S.W.3d at 108;
J.P.B., 180 S.W.3d at 573–74; C.H., 89 S.W.3d at 27–28; Holley, 544 S.W.2d at
371–72.
         18
            In re E.M.N., 221 S.W.3d 815, 821 (Tex. App.—Fort Worth 2007, no
pet.).
         19
            See Tex. R. App. P. 47.1.
         20
            See Tex. Fam. Code Ann. § 161.001(1)(F), (P) (West Supp. 2013).
         21
            See Tex. R. App. P. 47.1.


                                         24
              There was no testimony as to the nature of the preparation,
      complexity of the case, experience of the attorney, and the
      prevailing hourly rates. Much of the litigation below was between
      [Grandmother] and [Grandma] over custodial violations allegedly
      committed by [Grandmother] and efforts by [Grandma] to determine
      drug testing. Nothing was said regarding the time preparing for the
      litigation between [Grandmother and Grandma],

and concluding that “[i]t was an abuse of discretion to award all of the fees

against [the parents].” The parents, however, failed to preserve their segregation

argument in the trial court. 22    We therefore confine our analysis to their

sufficiency complaint. 23

      Section 106.002 of the family code authorizes the trial court to award

“reasonable attorney’s fees and expenses” in suits affecting the parent-child

relationship (SAPCRs), including termination suits. 24 The award of attorney’s

fees in a SAPCR is within the sound discretion of the trial court. 25 Evidence must

support the award. 26 However,

      [s]pecificity . . . is not required. Instead, to support a request for
      reasonable attorney’s fees, testimony should be given regarding the

      22
       See Green Int’l, Inc. v. Solis, 951 S.W.2d 384, 389–90 (Tex. 1997);
Hulen v. Hamilton, No. 02-06-00288-CV, 2008 WL 553812, at *8 (Tex. App.—
Fort Worth Feb. 28, 2008, no pet.) (mem. op.).
      23
        See Hulen, 2008 WL 553812, at *8.
      24
        See Tex. Fam. Code Ann. § 106.002(a) (West 2008).
      25
        Bruni v. Bruni, 924 S.W.2d 366, 368 (Tex. 1996); In re W.M.R., No. 02-
11-00283-CV, 2012 WL 5356275, at *14 (Tex. App.—Fort Worth Nov. 1, 2012,
no pet.) (mem. op.).
      26
        W.M.R., 2012 WL 5356275, at *14.


                                        25
      hours spent on the case, the nature of preparation, complexity of the
      case, experience of the attorney, and the prevailing hourly rates.
      The court does not need to hear evidence on each factor but can
      look at the entire record, the evidence presented on
      reasonableness, the amount in controversy, the common knowledge
      of the participants as lawyers and judges, and the relative success of
      the parties. 27

      Grandmother’s trial counsel testified about attorney’s fees:

              I was hired by [Grandparents] in early . . . 2009 to represent
      them in this case. This case has been ongoing for a period of three
      years now. In that time, we have billed approximately—or not
      approximately—in the amount of $33,742.69. This case has
      become obscene. It has become a waste to the people who have
      actually cared for and taken care of these children. I am asking that
      that dollar amount, Your Honor, be assessed against [the parents],
      jointly and severally liable, and that’s what I’m requesting. I bill at
      the rate of $225.00 per hour, which is a very customary rate for a
      lawyer with my accomplishments in this field.

      Grandma’s trial counsel briefly cross-examined Grandmother’s trial

counsel, asking only whether he believed that the fees were “both reasonable

and necessary” and eliciting an affirmative response. Neither parent chose to

cross-examine Grandmother’s trial counsel.

      The trial court also admitted without objection Grandmother’s trial

counsel’s summary of attorney’s fees earned from April 1, 2009 through March

18, 2013, which showed that he billed at a rate of $200 per hour, billed 149.1

hours, and earned $29,820; that an associate also billed at a rate of $200, billed

1.5 hours, and earned $300; that the paralegals who worked on the case billed

$125 per hour, billed 17.5 hours, and earned $2,187.50; and that the total fees

      27
       Id. (citations and internal quotation marks omitted).


                                        26
were $32,307.50. Out-of-pocket costs were listed at $1,435.19, and total fees

and costs were $33,742.69.

      The trial court also took judicial notice of the court’s file, which revealed

that Grandmother’s trial counsel propounded discovery, filed and responded to

several pleadings, and made several court appearances. The trial court also

specifically found that

•     Grandmother’s trial counsel “incurred attorney’s fees and costs . . . in the
      total amount of $30,000.00”;

•     the attorney’s “fees are a reasonable and customary fee for an attorney”
      with Grandmother’s trial counsel’s “experience practicing in Tarrant
      County, Texas”;

•     Grandmother’s trial counsel’s “services were for the benefit of the
      children . . . and were reasonable and necessary to protect the emotional
      and physical welfare of the children”; and

•     Grandmother’s attorney “is entitled to recover from [Father and Mother]
      jointly and severally $30,000.00 over and against the Respondents herein,
      the amount shall include interest from March 21, 2013, for such fees, costs
      and expenses.”

The parents did not challenge the finding that the services were for the children’s

benefit and were reasonable and necessary to protect their welfare. Because we

hold that there is some evidence to support this finding, it is binding. 28

      Thus, the record provides evidence of the complexity of the case and

evidence of Grandmother’s trial counsel’s preparation, and the trial court’s


      28
        See McGalliard v. Kuhlmann, 722 S.W.2d 694, 696 (Tex. 1986);
Inimitable Grp., L.P. v. Westwood Grp. Dev. II, Ltd., 264 S.W.3d 892, 902 & n.4
(Tex. App.—Fort Worth 2008, no pet.).


                                          27
findings reveal knowledge of Grandmother’s trial counsel’s experience and the

customary attorney’s fee rate in Tarrant County.      The unchallenged finding

provides that the attorney’s fees were for the children’s benefit.   Given the

evidence, we hold that the trial court did not abuse its discretion by awarding

Grandmother’s trial counsel $30,000 in attorney’s fees. We overrule the parents’

sixth issue.

Conclusion

      Having overruled the parents first, fourth, and sixth issues, which are

dispositive, we affirm the trial court’s judgment.




                                               LEE ANN DAUPHINOT
                                               JUSTICE

PANEL: DAUPHINOT, MEIER, and GABRIEL, JJ.

DELIVERED: November 7, 2013




                                          28